Citation Nr: 0930865	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
Leber's optic neuropathy.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1984 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision in which 
the RO found that no new and material evidence had been 
submitted to reopen the Veteran's previously denied claim for 
service connection for Leber's optic neuropathy.  

In March 2007, the RO received a letter from the Veteran 
which raised a claim for clear and unmistakable error (CUE).  
The RO has not adjudicated this claim and therefore, this 
matter is referred back to the RO for further development.  


FINDINGS OF FACT

1.  In an August 1986 rating decision, the RO denied the 
Veteran's claim for service connection for Leber's optic 
neuropathy.  A September 1986 letter advised the Veteran of 
his appeal rights.  The Veteran did not initiate an appeal of 
that decision.  

2.  No new evidence associated with the claims file since the 
August 1986 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for Leber's optic neuropathy, or raises a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's August 1986 decision that denied the claim for 
service connection for Leber's optic neuropathy became final.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the August 1986 denial is not 
new and material, the requirements for reopening the claim 
for service connection for Leber's optic neuropathy, are not 
met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R.  
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, a June 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  The 
letter also provided notice as to how disability ratings and 
effective dates are assigned (if service connection is 
granted), and the type of evidence that impacts these types 
of determinations, consistent with Dingess/Hartman.

Specific to a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial. The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  A June 2006 
letter from the RO provided notice consistent with the 
requirements in Kent.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service records, service treatment records, Health 
and Human Services records, and private treatment records.  
Also of record and considered in connection with the appeal 
are the testimony of the Veteran at a Decision Review hearing 
in February 2009 and various written statements submitted by 
the Veteran, his representative, wife, and friends.  

II.  Pertinent Laws and Regulations

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a) (2008).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, then the disorder is not presumed to have been 
aggravated by service. Verdon v. Brown, 8 Vet. App. 529 
(1996).

B.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in March 2006, subsequent to that date.  Therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

In an August 1986 rating decision, the RO denied service 
connection for Leber's optic neuropathy.  The evidence of 
record at that time consisted of service treatment records, a 
Record of Proceedings from the Naval Council of Personnel 
Boards, and a private treatment record.  Service treatment 
records showed that the Veteran had complained of blurred 
vision since November 1984, the month in which he appeared 
upon military duty.  Medical board proceedings of July 5, 
1985 found the Veteran unfit for military duty because of his 
eye condition.  The Board found that the Veteran has been 
diagnosed with Leber's hereditary optic neuropathy which 
existed prior to the entrance of service and was not 
aggravated while in service.  A report from the Veteran's 
private physician dated in July 1985 indicated that at the 
Veteran's most recent ocular examination the Veteran's 
examination was normal except for optic atrophy in both eyes.  
His visual acuity was hand motions in both eyes.  

The evidence added to the record since the August 1986 rating 
decision consists of a VA examination, a private treatment 
record, a 1985 Report of the Medical Board from the Naval 
Hospital, as well as statements from the Veteran, his wife 
and friends and other submissions of informational evidence 
generally related to the Veteran's condition.  

The Veteran was afforded a VA examination in May 2007.  The 
examiner indicated that he had reviewed the Veteran's claims 
file.  The examiner opined that given his twenty plus years 
of hindsight, it was his opinion that the Veteran had early 
manifestations of Leber's optic neuropathy in the right eye 
at the time of entrance into the military in November 1984.  
The examiner explained that the Veteran's left eye was 
"normal" (20/20) at discharge and that photographic records 
showed ongoing photogenesis of disc swelling and 
telangiectasis.  Finally, the examiner noted that in his 
opinion, the Veteran displayed the normal progression of the 
inherited disease.  

A private treatment record dated in March 2006 showed that 
the Veteran's pattern of visual loss was consistent with 
Leber's optic neuropathy.  The physician explained that this 
condition is believed to be a hereditary condition.  The 
physician noted that several factors seem to play a role as 
to whether a person with the hereditary predisposition to 
Leber's actually develops the disease.  However, the 
physician did not opine as to whether or not the Veteran had 
these factors, nor did the physician's letter opine as to 
whether the Veteran's military service aggravated this 
condition.  

The 1985 Report of the Medical Board from the Naval Hospital 
showed that the Veteran was diagnosed with Leber's hereditary 
optic neuropathy.  This report contains the same information 
that was contained in the service treatment records as well 
as the July 1985 Board of Proceedings transcript.  Both of 
which were in the evidence of record and considered by the RO 
in the 1986 rating decision.  

The evidence that has been submitted since the August 1986 
rating decision is not new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  The evidence submitted, confirms a 
diagnosis of Leber's optic neuropathy that naturally 
progressed, is redundant.  The evidence of record at the time 
of the 1986 rating decision included a diagnosis of Leber's 
optic neuropathy.  

The August 1986 rating decision denied the Veteran's claim 
because the RO found that the condition existed prior to 
service and was not aggravated by service.  No new evidence 
has been submitted which would show that the condition either 
did not exist prior to service or that the condition was 
aggravated while in service.  

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
Veteran's service connection claim for Leber's optic 
neuropathy.  

For the reasons provided above, the preponderance of evidence 
is against the Veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for Leber's optic neuropathy, and 
the claim remains denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


